
	
		II
		111th CONGRESS
		1st Session
		S. 2429
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain children's
		  sandals and similar footwear.
	
	
		1.Certain children's sandals
			 and similar footwear
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sandals and similar footwear of plastics, produced in one piece
						by molding, the foregoing for persons other than men or women (provided for in
						subheading 6402.99.27)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
